DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘positioning mechanism’ in claim(s) 7-8; ‘guide portion’ in claim(s) 7-8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim(s) 7-9 and 13 is/are objected to because of the following informalities:  
In claim(s) 7-8, the term ‘a lengthwise direction’ should be amended to recite ‘the longitudinal direction’. 
In claim(s) 7-8, the term ‘that fixes their positions mutually’ should be amended to recite ‘that mutually fixes a position of the tissue dividing base and a position of the cutting blade set 
In claim(s) 7-8, the term ‘a longitudinal direction of the tissue placement portion’ should be amended to recite ‘the [[a]] longitudinal direction 
In claim(s) 9, the preposition ‘placed on’ should be amended to recite ‘positioned upon 
In claim(s) 13, the term ‘with’ should be amended to recite ‘by . 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 20060106378 A1 – cited in IDS).

For claim(s) 7-8, Kobayashi teaches A tissue dividing jig [100-500] for dividing a needle biopsy tissue [entire disclosure – see at least abstract] in a longitudinal direction [direction A of Fig. 1 verbatim per ¶58], the tissue dividing jig comprising:
a tissue dividing base [300-400] having a tissue placement portion [31-36, 400] on which the needle biopsy tissue is to be placed; [Fig. 37]; 
a cutting blade set; [21]; 
and a biopsy needle guide that can fix a biopsy needle carrying the needle biopsy tissue collected therewith in a lengthwise direction, [a number of positioning structures in Kobayashi constitute(s), under BRI, a form of a ‘needle guide’ in that (at least) a biopsy needle device can rest or be positioned upon or against them when depositing tissue into 41a-b such as guides 32, edge 35, even the surface 41 forming 41a-b itself can rest a needle thereupon], 
wherein the cutting blade set is provided with a cutting blade member [200] and a guide portion, [100], 
[32] that fixes their positions mutually, [¶74], 
the cutting blade member is provided with a cutting blade [21] extending in a longitudinal direction [A] of the tissue placement portion, [Figs. 1-2], 
the guide portion guides the cutting blade member to move the cutting blade member to a fixed position on the tissue dividing base, [¶¶103-104]
and the cutting blade is disposed at a position where, when the cutting blade set is disposed at a predetermined position on the tissue dividing base by the positioning mechanism and the cutting blade member is moved using the guide portion, the cutting blade divides the needle biopsy tissue placed on the tissue placement portion into two fragments in the longitudinal direction. [shown in Figs. 37-41 with Fig. 41 showing tissue 700 divided in to at least two fragments].  

For claim(s) 9 and 12 Kobayashi teaches a sheet-like member [41] having an affinity for the needle biopsy tissue [41 being a sponge has at least some amount of ‘affinity’ (i.e., binding ability / adsorption / absorption) for lymph node tissue 700] is further placed on the tissue placement portion. [41 upon 42 and 300]. 

For claim(s) 10 and 13, Kobayashi teaches the sheet-like member can be divided with the cutting blade. [cutting sponge 41 along with tissue 700 per ¶104]. 

For claim(s) 11 and 14, Kobayashi teaches the tissue dividing base can be divided at a cutting position of the needle biopsy tissue. [where sponge 41 of 400 is cut and divided with tissue 700 per ¶104 and where, more generally per Figs. 31-37, the device is assembled such that individual elements (such as 100 from 300 and 300 from 400) can be said to be divided (i.e., held separate) ‘at a cutting position’]. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791